 

N

\o 7) | ON nan ve)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney

MICHELE BECKWITH
Assistant United States Attorney | L - D

 

 

501 I Street, Suite 10-100
Sacramento, CA 95814 .
Telephone: (916) 554-2700 JUL 29 2019
Facsimile: (916) 554-2900 Cc .
EASTERN DISTHIGY Gta, REOUNIA

Attorneys for Plaintiff ey ora ft
United States of America DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 2:19-CR-0008 KJM
Plaintiff, STIPULATION AND [PRO ED] ORDER
Vv. |

TARIQ ARRHAMANN MAJID,

Defendant.

The United States, through its undersigned counsel, and Defendant, both individually and

through his undersigned counsel, hereby stipulate as follows:

1. On January 2, 2019, the defendant, Tariq Arrahamann Majid, was charged by criminal
complaint with one count of Exploitation of a Minor (18 U.S.C. § 2251(a)) and one count of Receiving
Material Involving the Sexual Exploitation of a Minor (18 U.S.C. § 2252(a)(2)). The complaint alleged
that the defendant video recorded and photographed minors while he sexually abused them.

2. The defendant appeared before Magistrate Judge Allison Claire on January 2, 2019, and
he was ordered detained as a flight risk and danger to the community.

3. The Grand Jury returned an indictment against the defendant on January 10, 2019,
charging him with two counts of Exploitation of a Minor (18 U.S.C. § 2251(a)) and two counts of
Receiving Material Involving the Sexual Exploitation of a Minor (18 U.S.C. § 2252(a)(2)).

4, The discovery in this case identifies multiple minor victims who claim to have been

 

 
Oo Oo NHN DH wn BP WO NO —

NO NO NO NYO NO NO NHN NO NO HR HH KF Fe FF Fe ROO eee ee
oo NN UU Ff WD NY FY DB Oo oO NN DH nH BP W NYO KH CO

 

 

sexually abused by the defendant. These are allegations that have not yet been proven in any court, state
or federal.

5. Although the indictment currently charges only two minor victims (J ohn Does #1 and
#2), the discovery provided to the defense identifies other alleged victims, including two who are named
as “John Does #3 and #4.” The government has informed the defense that it considers these individuals
to be potential witnesses in this case.

6. On or about June 28, 2019, the defendant wrote a letter to John Does #3 and #4, who are
both minors. The parents of John Does #3 and #4 provided the letter to law enforcement. A copy of
that letter is included as an exhibit to the government’s motion for a protective order, filed on July 20,
2019.

7. The government has received information from investigators that the parents of John
Does #3 and #4 do not want their children to be contacted by defendant or any of his representatives, nor
do they want to be contacted by defendant or his representatives.

8. The defendant has no children of his own, nor does he have any familial relationships
with minors who he might otherwise have a right to associate with.

9. In light of the foregoing, the parties hereby stipulate and agree that the defendant shall
not communicate with any minor through any means, including but not limited to, phone
communication, in-person jail visits, written communication, and communication through third parties,
including a minor’s parents, during the pendency of this case.

10. The parties further stipulate and agree that the defendant and members of the defense
team shall refrain from communicating with the parents of John Does #3 and #4, based on their
expressed desire to be protected from such communications.

/i
Hl
Hl
HI
Hi!
/i!

 
 

nO & Ww NN

Oo CSO ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Dated: July 24, 2019 _ MCGREGOR W. SCOTT
United States, Attorney

 

By: _/s/ Michele Beckwith
Michele Beckwith
Assistant United States Attorney

  

Dated: July 25, 2019

    

/s’ Linda Allison
Linda Allison
Counsel for Defendant

Dated: July 25, 2019 is) foe POC

TARIQMRRHAMANN MAJID
Defendant

 

— SReoposed) ORDER

The Court, having reviewed the government’s motion and the parties’ stipulation, finds good
cause for the following order.

The defendant shall not communicate with any minor through any means, including but not
limited to, phone communication, in-person jail visits, written communication, and communication
through third parties, including a minor’s parents, during the pendency of this case.

Further, the defendant and members of the defense team shall not communicate with John Doe
#3 and #4 (both of whom are minors) or their parents during the pendency of this case.

IT IS SO ORDERED.

 

THE H@NORABLE KIMBERLY J’ MUELLER
UNITED STATES DISTRICT JUDGE

 
